Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 1 of
                                           38



                                       UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF LOUISIANA

       IN RE:                                                  §    Case No. 20-10846
                                                               §
       THE ROMAN CATHOLIC CHURCH                               §    Section “A”
       OF THE ARCHDIOCESE OF NEW                               §
       ORLEANS                                                 §    Chapter 11
                                                               §
                      Debtor.1                                 §
                                                               §



            SUMMARY COVER SHEET TO SECOND INTERIM APPLICATION FOR
          ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT
               OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP AS
         CO-COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
            FOR THE PERIOD FROM OCTOBER 1, 2020 THROUGH MARCH 31, 2021



 Name of Applicant:                                                             Pachulski Stang Ziehl & Jones LLP

                                                                                Co-Counsel to the Official Committee of
 Applicant’s Professional Role in Case
                                                                                Unsecured Creditors

                                                                                Effective May 22, 2020 pursuant to Order
 Date Order of Employment Signed
                                                                                dated July 17, 2020 [Docket No. 257]

                                                                                Beginning of
                                                                                                         End of Period
                                                                                  Period

 Time period covered by this Application (the “Application
                                                                                10/01/2020         03/31/2021
 Period”):

 Time period(s) covered by prior Applications:                                  05/22/2020         09/30/2020

                                                                                                   $888,275.50 (fees)
                                                                                                     $6,859.09 (expenses)
 Total amounts awarded in all prior Applications:
                                                                                                   Total Awarded:
                                                                                                   $895,134.59



   1
     The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place of business
   is located at 7887 Walmsley Ave., New Orleans, LA 70125.


                                                                1
   DOCS_LA:336999.5 05067/002
   Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 2 of
                                              38



     Total professional fees requested in this Application:                                       $642,955.50

     Total professional hours covered by this Application:                                            1,004.20

     Reimbursable expenses sought in this Application:                                              $14,452.25


                  PSZJ professionals who rendered services for the Official Committee of Unsecured Creditors

       (the “Committee”) in this Chapter 11 case concerning the above captioned debtor and debtor-in-

       possession (the “Debtor”) during this Application Period are listed below.

         SUMMARY OF HOURS BILLED BY PROFESSIONALS AND PARAPROFESSIONALS
                      OCTOBER 1, 2020 THROUGH MARCH 31, 2021

                                                        YEAR OF                     TOTAL
   NAME OF                              YEAR OF                      HOURLY                       TOTAL
                            TITLE                      PARTNER-                     HOURS
 PROFESSIONAL                          ADMISSION                      RATE                     COMPENSATION
                                                          SHIP                      BILLED

                                        Member of
                          Founding
James I. Stang                         CA Bar since           1983    $700.00         111.30         $77,910.00
                          Partner
                                          1980

                                        Member of
Andrew W. Caine           Partner      CA Bar since     1989/2013     $700.00         174.80        $122,360.00
                                          1983

                                        Member of
                                       CA Bar since
                                          1991;
Linda F. Cantor           Partner                             1994    $700.00         132.90         $93,030.00
                                       Member of IL
                                        Bar since
                                          1988

                                        Member of
                                       NY Bar since
                                          1983;
Iain A. W. Nasatir        Partner                             1999    $700.00          11.40          $7,980.00
                                        Member of
                                       CA Bar since
                                          1990

                                        Member of
John A. Morris            Partner      NY Bar since           2008    $700.00           4.30          $3,010.00
                                          1991

                                        Member of
Joshua M. Fried           Partner      CA Bar since           2006    $700.00          31.30         $21,910.00
                                          1995;
                                        Member of

                                                              2
       DOCS_LA:336999.5 05067/002
   Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 3 of
                                              38



                                                       YEAR OF             TOTAL
   NAME OF                              YEAR OF                  HOURLY                  TOTAL
                            TITLE                     PARTNER-             HOURS
 PROFESSIONAL                          ADMISSION                  RATE                COMPENSATION
                                                         SHIP              BILLED

                                       NY Bar since
                                          1999

                                        Member of
Kenneth H. Brown          Partner      CA Bar since     2001     $700.00     198.00       $138,600.00
                                          1981

                                        Member of
Ilan D. Scharf            Partner      NY Bar since     2010     $700.00       0.20          $140.00
                                          2002

                                        Member of
William L. Ramseyer       Of Counsel   CA Bar since     N/A      $700.00      28.80        $20,160.00
                                          1980

                                        Member of
John W. Lucas             Partner      CA Bar since     2014     $700.00       1.40          $980.00
                                          2010

                                        Member of
                                       CA Bar since
                                           1999;
                                        Member of
                                       Washington
Gillian N. Brown          Of Counsel                    N/A      $700.00      99.00        $69,300.00
                                         D.C. Bar
                                        since 2008;
                                        Member of
                                       NY Bar since
                                           2010

                                        Member of
Cia H. Mackle             Of Counsel   FL Bar since     N/A      $700.00       2.30         $1,610.00
                                          2006

                                        Member of
Cia H. Mackle             Of Counsel   FL Bar since     N/A      $675.00       0.80          $540.00
                                          2006

                          Law
Leslie A. Forrester       Library          N/A          N/A      $450.00      15.50         $6,975.00
                          Director

Beth D. Dassa             Paralegal        N/A          N/A      $460.00      24.80        $11,408.00

Beth D. Dassa             Paralegal        N/A          N/A      $425.00       6.50         $2,762.50




                                                        3
       DOCS_LA:336999.5 05067/002
    Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 4 of
                                               38



                                                                YEAR OF                           TOTAL
    NAME OF                                  YEAR OF                             HOURLY                            TOTAL
                              TITLE                            PARTNER-                           HOURS
  PROFESSIONAL                              ADMISSION                             RATE                          COMPENSATION
                                                                  SHIP                            BILLED

Patricia J. Jeffries       Paralegal             N/A                N/A            $460.00              2.00                  $920.00

La Asia S. Canty           Paralegal             N/A                N/A            $425.00              0.30                  $127.50

Nancy P.F. Lockwood        Paralegal             N/A                N/A            $460.00             16.30                $7,498.00

Nancy P.F. Lockwood        Paralegal             N/A                N/A            $425.00             38.10               $16,192.50

Ben C. Downing             Paralegal             N/A                N/A            $395.00              4.10                $1,619.50

                           Legal
Diane H. Hinojosa                                N/A                N/A            $395.00             12.30                $4,858.50
                           Assistant

                           Legal
Sophia L. Lee                                    N/A                N/A            $395.00             81.20               $32,074.00
                           Assistant

                           Legal
Virginia L. Downing                              N/A                N/A            $150.00              6.60                  $990.00
                           Assistant

Total                                                                                              1,004.20             $642,955.502




        2
          PSZJ’s fees originally totaled $945,280.00 After reductions of standard rates in the amount of $296,359.50 due to an
        attorney rate cap of $700/per hour, and additional write-offs totaling $5,965.00, the total amount of fees requested during
        the Application Period is $642,955.50.

                                                                    4
        DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 5 of
                                           38



                                    COMPENSATION BY CATEGORY
                                OCTOBER 1, 2020 THROUGH MARCH 31, 2021


       Code                             Description           Hours      Amount

        AA            Asset Analysis/Recovery                    20.80      $10,395.50

        BL            Bankruptcy Litigation                     510.30     $351,424.50

        CA            Case Administration                        30.80      $15,284.50

        CO            Claims Administration/Objections          159.10      $82,153.00

        CP            Compensation of Professionals              73.00      $44,382.50

       CPO            Compensation of Professionals/Others       13.70       $7,516.00

        FE            Fee/Employment Application                 52.20      $31,293.50

        GC            General Creditors Comm.                   108.20      $75,740.00

        HE            Hearings                                    1.30         $910.00

         IC           Insurance Coverage                         24.70      $16,810.00

        ME            Mediation                                   2.00       $1,400.00

        PD            Plan & Disclosure Statement                 4.20       $2,940.00

       RPO            Retention of Professionals/Others           1.90       $1,330.00

        SL            Stay Litigation                             2.00       $1,376.00

                      TOTAL                                                $642,955.50




                                                      5
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 6 of
                                           38



           The total amount of expenses by expense type for PSZJ during the Application Period is
   listed below.

                                      EXPENSES BY CATEGORY
                                OCTOBER 1, 2020 THROUGH MARCH 31, 2021



                                  Expense Category                                    Amount

 Attorney Service                                                                             $112.00

 Bloomberg                                                                                  $1,728.88

 Conference Call                                                                               $84.43

 Federal Express                                                                              $106.43

 Filing Fee                                                                                    $41.00

 Lexis/Nexis-Legal Research                                                                   $434.30

 Outside Services                                                                           $1,500.00

 Pacer – Court Research                                                                       $277.40

 Postage                                                                                       $92.85

 Reproduction Expense                                                                       $1,027.60

 Reproduction/Scan Copy                                                                     $1,170.00

 Research                                                                                   $1,651.00

 Transcript                                                                                 $6,226.36

 TOTAL                                                                                     $14,452.25




                                                     6
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 7 of
                                           38



                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF LOUISIANA

       IN RE:                                                  §    Case No. 20-10846
                                                               §
       THE ROMAN CATHOLIC CHURCH                               §    Section “A”
       OF THE ARCHDIOCESE OF NEW                               §
       ORLEANS                                                 §    Chapter 11
                                                               §
                      Debtor.3                                 §
                                                               §


                         SECOND INTERIM APPLICATION FOR
          ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT
               OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP AS
         CO-COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
            FOR THE PERIOD FROM OCTOBER 1, 2020 THROUGH MARCH 31, 2021


            A HEARING WILL BE CONDUCTED ON THIS MATTER ON MAY 20 2021,
            AT 1:30 P.M. BY TELEPHONE THROUGH THE DIAL-IN FOR SECTION A
            1-888-684-8852; CONFERENCE CODE 9318283. IF YOU OBJECT TO THE
            RELIEF REQUESTED IN THIS PLEADING, YOU MUST RESPOND IN
            WRITING. UNLESS DIRECTED OTHERWISE BY THE COURT, YOU MUST
            FILE YOUR RESPONSE WITH THE CLERK OF THE BANKRUPTCY
            COURT NO LATER THAN SEVEN (7) DAYS BEFORE THE HEARING
            DATE. YOU MUST SERVE A COPY OF YOUR RESPONSE ON THE PERSON
            WHO SENT YOU THE NOTICE; OTHERWISE, THE COURT MAY TREAT
            THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.


            Pachulski Stang Ziehl & Jones LLP (“PSZJ” or the “Firm”), co-counsel for the Official

   Committee of Unsecured Creditors (the “Committee”) of The Roman Catholic Church of the

   Archdiocese of New Orleans (the “Debtor”), hereby submits its Second Interim Application for

   Allowance and Payment of Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl

   & Jones LLP, as Co-Counsel for the Official Committee of Unsecured Creditors for the Period From



   3
     The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place of business
   is located at 7887 Walmsley Ave., New Orleans, LA 70125.

                                                                7
   DOCS_LA:336999.5 05067/002
  Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 8 of
                                             38



       October 1, 2020 Through March 31, 2021 (the “Application”). In support of the Application, PSZJ

       respectfully represents as follows:

                                                  I.         INTRODUCTION

              In this Application, the Firm seeks interim allowance and payment, to the extent unpaid, of the

       amounts set forth below for work performed from October 1, 2020 through March 31, 2021.

                                          REQUESTED                        FEES              80% FEES;
                                                                          (AFTER          100% EXPENSES
                                                                            ALL
                                                                         REDUCTI
                                                                           ONS)

Period Covered         Fees (at     (Reductions         (Further            Fees        80% Fees      100%        20% Amount
                      Standard         from            Voluntary                                     Expenses          of
                       Rates)        Standard          Reductions)                                                  Holdback
                                      Rates)

10/1/2020–
10/31/2020          $98,975.00      $28,697.50                           $70,277.50    $56,222.00    $1,830.89    $14,055.50

11/1/2020–
11/30/2020          $190,422.00     $55,214.50                           $135,207.50   $108,166.00   $1,810.71    $27,041.50

12/1/2020-
12/31/2020          $191,978.00     $59,873.00                           $132,105.00   $105,684.00   $7,674.83    $26,421.00

1/1/2021 –
                    $116,035.50     $39,423.50         $678.50           $75,933.50    $60,746.80    $1,398.89    $15,186.70
1/31/2021
2/1/21 –
2/28/21 (monthly
                    $102,260.00     $37,406.50         $884.00           $63,969.50    N/A           $639.70      N/A
fee statement not
filed)
3/1/21 –
3/31/21 (monthly
                    $245,609.50     $75,744.50         $4,402.50         $165,462.50   N/A           $1,097.23    N/A
fee statement not
filed)
TOTAL               $945,280.00     $296,359.50        $5,965.00         $642,955.50   $330,818.80   $14,452.25   $82,704.70
AMOUNT PAID
PURSUANT TO
MONTHLY
FEE
STATEMENTS:

$281,388.43




                                                                     8
       DOCS_LA:336999.5 05067/002
  Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 9 of
                                             38


                                        REQUESTED                    FEES        80% FEES;
                                                                    (AFTER    100% EXPENSES
                                                                      ALL
                                                                   REDUCTI
                                                                     ONS)

Period Covered        Fees (at     (Reductions    (Further           Fees    80% Fees     100%       20% Amount
                     Standard         from       Voluntary                               Expenses         of
                      Rates)        Standard     Reductions)                                           Holdback
                                     Rates)

AMOUNT
UNPAID AND
OWING:

$376,019.32


                                         II.     JURISDICTION AND VENUE

              1.       The Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§ 157

      and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

              2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

              3.       The bases for the relief requested herein are sections 330 and 331 of title 11 of the

      United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rules 2014 and 2016 of the

      Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rules 2014-1 and 2016-1 of the

      Bankruptcy Local Rules for the Eastern District of Louisiana (the “Local Rules”), Section XIII(B) of

      the Court’s December 4, 2019 General Order Regarding Procedures of Complex Chapter 11 Cases

      (the “Complex Case Order”), and the United States Trustee Guidelines for Reviewing Applications

      for Compensation and Reimbursement of Expenses by Attorneys in Larger Chapter 11 Cases (the

      “UST Guidelines”).




                                                               9
      DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 10 of
                                           38



                                          III.    BACKGROUND

   A.      Introduction

           4.       On May 1, 2020 (the “Petition Date”), The Roman Catholic Church of the

   Archdiocese of New Orleans (the “Archdiocese”) filed a voluntary petition for relief under the

   Bankruptcy Code.

           5.       The Debtor remains in possession of its property and is managing its business as a

   debtor in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code, 11 U.S.C. § 101 et.

   seq.

           6.       On May 20, 2020, the Office of the United States Trustee for Region 5 (the “U.S.

   Trustee”) appointed the Committee pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket

   No. 94].

           7.       On May 22, 2020, the Committee conducted its first meeting and at that meeting

   unanimously selected PSZJ and Locke Lord LLP (“Locke Lord”) to serve as co-counsel.

   B.      Employment of the Firm

           8.       On June 22, 2020, the Committee filed an Application to Employ Pachulski Stang

   Ziehl & Jones LLP as Co-Counsel [Docket No. 181] (the “Retention Application”). As more fully

   described in the Retention Application, the Committee retained the Firm to render legal services to

   the Committee in this chapter 11 case (the “Bankruptcy Case”).

           9.       On July 17, 2020, this Court entered the Order Authorizing the Employment and

   Retention of Pachulski Stang Ziehl & Jones LLP as Co-Counsel for the Official Committee of

   Unsecured Creditors [Docket No. 257] (the “Retention Order”). The Retention Order approved the

   Firm’s retention as the Committee’s co-counsel in this Bankruptcy Case.




                                                      10
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 11 of
                                           38



                        IV.       WORK PERFORMED AND RESULTS OBTAINED /
                                   EXTRAORDINARY CIRCUMSTANCES

           10.      The Firm provided, and continues to provide, extensive legal services to the

   Committee in this Bankruptcy Case. The Firm has attached to this Application copies of the Firm’s

   Monthly Fee Statements to which are appended Invoices (the “Invoices”) setting forth the time-

   keeping entries generated by those Firm personnel who worked on this matter during the Application

   Period of October 1, 2020 through March 31, 2021.

           11.      The Committee and its counsel have undertaken strenuous efforts to move this case

   forward towards a resolution of creditor claims, to achieve the goal of the most favorable resolution

   to unsecured creditors possible.4

           12.      The actions undertaken include the following:

              a.      Action to Move Forward Resolution of Claims, 2004 Motion and
   Document Requests, and Plan Negotiations

                    The Committee recognizes that, if this case is not dismissed, that the most

   likely outcome and resolution of claims will come through a plan of reorganization. To that end,

   the Committee has worked to move this process forward, beginning with a comprehensive

   investigation and analysis of the Debtor’s financial circumstances and structure, which is necessary

   to inform negotiations and mediation concerning potential resolution of claims.

                    The Committee, together with its counsel, has undertaken significant work in this

   regard, including without limitation during the Application Period:

                               Investigation, including through analysis of information and documents
                                provided and to be provided by the Debtor. During the Application Period,
                                the Committee formulated and sent to the Debtor comprehensive document


   4
    During the Application Period, the Committee was the sole unsecured creditors committee in this case. Pursuant to the
   Court’s February 8, 2021 Order [Docket No. 746], a committee of commercial unsecured creditors was appointed as of
   March 5, 2021. In addition, the Motion to Dismiss Chapter 11 Case [Docket No. 203] is still pending, and the
   Committee reserves all rights in connection with that motion.


                                                            11
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 12 of
                                           38



                                and information requests, and as became necessary, formulated and filed a
                                Rule 2004 motion to formalize the requests. The Committee negotiated with
                                the Debtor concerning the requests and addressed numerous objections and
                                limitations proposed by the Debtor, resulting in an agreed order granting the
                                Rule 2004 motion and providing a timeline for the Debtor’s formal response
                                to the document requests and production of documents. When the Debtor’s
                                formal response included numerous objections, the Committee negotiated
                                with the Debtor in an attempt to resolve the objections, and when the
                                discussions reached an impasse, the Committee formulated and filed a motion
                                to compel the production of the requested documents, and digested,
                                researched and prepared a reply to the Debtor’s opposition to the motion to
                                compel. Throughout this process, the Committee communicated often with
                                the Debtor regarding document production issues and reviewed the documents
                                produced. The Committee also prepared and filed a Rule 2004 motion to
                                obtain documents from the Debtor’s captive insurance company, as the Debtor
                                claimed that it did not have access to the requested documents. The parties
                                reached agreement on an order granting this Rule 2004 motion. The
                                Committee has also formulated and sent document and information requests to
                                the more than 150 affiliates of the Debtor. The Committee also engaged in
                                extensive discussions with the Debtor regarding the valuation of the Debtor’s
                                extensive real property holdings and the retention of experts to conduct the
                                valuations.

                               Analysis and preliminary review of non-abuse claims (the abuse claims bar
                                date occurred after the end of the Application Period).

                               Review of potential mediator candidates and mediation structure.

                               Review and investigation of potential plan structuring and terms including
                                financial and non-monetary terms.

               b.     Rule 9019 Motion Concerning Bond Trustee and Request Concerning
   Appointment of Second Committee and/or Reconstitution of Committee

                    During the Application Period, the Committee was required to address two matters

   concerning the Bond Trustee. First, the Committee responded to, and negotiated a resolution of, the

   extraordinary and unprecedented request by the Bond Trustee for payment of pre- and post-petition

   interest and attorney’s fees, in advance of filing and confirmation of a plan. After necessary factual

   and legal analysis was performed, the Committee negotiated significant changes includes withdrawal

   of the request for payment of attorney’s fees, and reservation of rights to protect the rights of the

   unsecured creditors in light of the uncertain outcome of this case.


                                                          12
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 13 of
                                           38



                    Second, the Bond Trustee filed a motion [Docket No. 521] to reconstitute the

   Committee and/or for appointment of a second unsecured creditors committee. The Committee was

   forced to respond to a myriad of positions and allegations made by the Bond Trustee and the

   Debtor. This contested matter included a December 17, 2020 trial with four witnesses, extensive

   document discovery and four depositions, and resolution of issues including privilege and

   confidentiality of Committee materials. Discovery propounded by the Bond Trustee (with access

   also requested by the Debtor) implicated more than 4,200 documents, with more than 12,000 pages

   ultimately produced by the Committee. (More than 2,600 pages of material were also produced by

   the Bond Trustee and reviewed.)

                    c.          Other Motions and Requests for Relief

                    Additional matters include:

                               Addressing motions to lift stay, motion for protective order, motion for
                                authority to dedicate servitude, Section 363 motion to sell property, a Rule
                                9019 motion to settle matters in connection with succession proceedings, and
                                a motion for relief based on allegations of willful violation of the automatic
                                stay

                               Responding to discovery requests propounded by the Debtor in connection
                                with the motion for relief based on allegations of willful violation of the
                                automatic stay, including review of approximately 1100 documents and
                                production of responsive, non-privileged documents

                               Confirming noticing and service matters

                    V.          NATURE AND EXTENT OF LEGAL SERVICES PROVIDED

           13.      This Application has been prepared in accordance with sections 330 and 331 of the

   Bankruptcy Code, Rules 2014 and 2016 of the Bankruptcy Rules, Rules 2014-1 and 2016-1 of the

   Local Rules, the UST Guidelines, and Section XIII(B) of the Court’s December 4, 2019 General

   Order Regarding Procedures for Complex Chapter 11 Cases (the “Complex Case Order”).




                                                           13
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 14 of
                                           38



           14.      On January 27, 2021, PSZJ submitted its fifth monthly fee statement (the “Fifth

   Monthly Fee Statement”) covering the period from October 1, 2020 through October 31, 2020.

   PSZJ incurred fees at its standard rates of $98,975.00. After the reduction due to reduced rates of

   $28,697.50, PSZJ’s total fees for the Fifth Monthly Statement are in the amount of $70,277.50.

   Thus, in its Fifth Monthly Fee Statement, PSZJ requested an interim allowance of reduced fees in the

   amount of $70,277.50 and further requested payment of 80% of such reduced fees in the amount of

   $56,222.00 and 100% of expenses in the amount of $1,830.89 for a total amount of $58,052.89.

   Attached hereto as Exhibit A is a true and correct copy of the Fifth Monthly Fee Statement.

           15.      On January 27, 2021, PSZJ submitted its sixth monthly fee statement (the “Sixth

   Monthly Fee Statement”) covering the period from November 1, 2020 through November 30, 2020.

   PSZJ incurred fees at its standard rates of $190,422.00. After the reduction due to reduced rates of

   $55,214.50, PSZJ’s total fees for the Sixth Monthly Statement are in the amount of $135,207.50.

   Thus, in its Sixth Monthly Fee Statement, PSZJ requested an interim allowance of reduced fees in

   the amount of $135,207.50 and further requested payment of 80% of such reduced fees in the

   amount of $108,166.00 and 100% of expenses in the amount of $1,810.71 for a total amount of

   $109,976.71. Attached hereto as Exhibit B is a true and correct copy of the Sixth Monthly Fee

   Statement.

           16.      On January 27, 2021, PSZJ submitted its seventh monthly fee statement (the “Seventh

   Monthly Fee Statement”) covering the period from December 1, 2020 through December 31, 2020.

   PSZJ incurred fees at its standard rates of $191,978.00. After the reduction due to reduced rates of

   $59,873.00, PSZJ’s total fees for the Seventh Monthly Statement are in the amount of $132,105.00.

   Thus, in its Seventh Monthly Fee Statement, PSZJ requested an interim allowance of reduced fees in

   the amount of $132,105.00 and further requested payment of 80% of such reduced fees in the



                                                      14
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 15 of
                                           38



   amount of $105,684.00 and 100% of expenses in the amount of $7,674.83 for a total amount of

   $113,358.83. Attached hereto as Exhibit C is a true and correct copy of the Seventh Monthly Fee

   Statement.

           17.      On March 25, 2021, PSZJ submitted its eighth monthly fee statement (the “Eighth

   Monthly Fee Statement”) covering the period from January 1, 2021 through January 31, 2021. PSZJ

   incurred fees at its standard rates of $116,035.50. After the reduction due to reduced rates of

   $39,423.50 and additional fee write-offs of $678.50, PSZJ’s total fees for the Eighth Monthly

   Statement are in the amount of $75,933.50. Thus, in its Eighth Monthly Fee Statement, PSZJ

   requested an interim allowance of reduced fees in the amount of $75,933.50 and further requested

   payment of 80% of such reduced fees in the amount of $60,746.80 and 100% of expenses in the

   amount of $1,398.89 for a total amount of $62,145.69. Attached hereto as Exhibit D is a true and

   correct copy of the Eighth Monthly Fee Statement.

           18.      Attached hereto as Exhibit E is a true and correct copy of PSZJ’s invoice for the

   period February 1, 2021 through February 28, 2021, totaling $64,609.39, representing $63,969.50 in

   fees incurred (after the reduction of the Firm’s standard rates and additional voluntary reductions)

   and $639.70 in costs advanced. These fees and expenses have not been the subject of a prior

   monthly fee statement.

           19.      Attached hereto as Exhibit F is a true and correct copy of PSZJ’s invoice for the

   period March 1, 2021 through March 31, 2021, totaling $166,559.73, representing $165,462.50 in

   fees incurred (after the reduction of the Firm’s standard rates and additional voluntary reductions)

   and $1,097.23 in costs advanced. These fees and expenses have not been the subject of a prior

   monthly fee statement.




                                                      15
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 16 of
                                           38



           20.      PSZJ seeks interim allowance of fees for professional services rendered during the

   period from October 1, 2020 through March 31, 2021 (the “Application Period”) in the amount of

   $642,955.50 and reimbursement of actual and necessary expenses incurred during the Application

   Period in the amount of $14,452.25 for a total allowance of $657,407.75, and requests payment of

   such fees and costs to the extent unpaid. During the Application Period, PSZJ’s attorneys and

   paraprofessionals expended a total of 1,004.20 hours for which compensation is requested.

           21.      The fees charged by PSZJ in these cases are billed in accordance with its billing rates

   and procedures set forth in the Retention Application.

           22.      The standard hourly rates for the PSZJ attorneys working on this matter range from

   $925 to $1,345 per hour for partners, and $675 to $950 per hour for of counsel. The standard hourly

   rate for paraprofessionals range from $150 to $460 per hour. Such fees are reasonable based on the

   customary compensation charged by comparably skilled practitioners in comparable non-bankruptcy

   cases in a competitive national legal market. However, as noted above, the Firm agreed to a

   maximum hourly rate of $700 per attorney in this case.

           23.      Pursuant to the UST Guidelines, attached hereto as Exhibit G is a summary setting

   forth all professionals and paraprofessionals employed by PSZJ who have performed services in this

   Chapter 11 Case during the Application Period, the capacities in which each such individual is

   employed by PSZJ, the hourly billing rate charged by PSZJ for services performed by such

   individual, and the aggregate number of hours expended and fees billed.

           24.      The Firm provided, and continues to provide, extensive legal services to the

   Committee in this Bankruptcy Case. The Firm has attached to this Application copies of the Firm’s

   Invoices (the “Invoices”) setting forth the time-keeping entries generated by those Firm personnel

   who worked on this matter during the Application Period from October 1, 2020 through March 31,



                                                       16
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 17 of
                                           38



   2021.5

                    VI.         SUMMARY OF LEGAL SERVICES RENDERED BY CATEGORY

            25.     The services rendered by PSZJ during the Application Period can be grouped into the

   categories set forth below. PSZJ attempted to place the services provided in the category that best

   relates to such services. However, because certain services may relate to one or more categories,

   services pertaining to one category may in fact be included in another category. These services

   performed, by categories, are generally described below; with a more detailed identification of the

   actual services provided set forth on the attached Invoices, which identify the attorneys and

   paraprofessionals who rendered services relating to each category, along with the number of hours

   for each individual and the total compensation sought for each category.

   A.       Asset Analysis/Recovery

            26.     Time billed to this category related to work regarding asset analysis and recovery

   issues. During the Application Period, the Firm, among other things: (1) reviewed and analyzed

   discovery issues related to the Debtor’s financial condition; (2) reviewed and analyzed recent

   disclosures by the Debtor and religious orders regarding abusers; (3) reviewed and analyzed credit

   card issues; (4) reviewed and analyzed real estate valuation and pending sale issues; (5) reviewed

   and analyzed legal descriptions of real property owned by the Debtor; (6) reviewed and analyzed

   issues regarding a Bankruptcy Rule 2004 examination relating to Captive Insurance; (7) reviewed

   and analyzed appraisal issues; and (8) corresponded and conferred regarding asset analysis and

   recovery issues.




   5
    True and correct copies of the Invoices are appended to the Firm’s monthly fee statements attached to the Application as
   Exhibits “A”, “B”, “C” “D”, or attached without monthly fee statements as Exhibits E and F, and are incorporated
   herein by reference.

                                                             17
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 18 of
                                           38



              27.      The Firm expended 20.80 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $10,395.50.

   B.         Bankruptcy Litigation6

              28.      Time billed to this category related to work regarding motions, adversary proceedings

   and other litigation matters in the Bankruptcy Court. During the Application Period, the Firm,

   among other things: (1) reviewed and analyzed issues regarding a Common Interest Agreement;

   (2) performed research, and prepared a spreadsheet, regarding actions against the Debtor and priests;

   (3) reviewed and analyzed Bankruptcy Rule 9019 motion issues relating to the Debtor and TMI;

   (4) performed work regarding a third round of discovery requests; (5) performed work regarding a

   stipulation concerning discovery on the TMI Bankruptcy Rule 9019 motion; (6) reviewed and

   analyzed issues regarding Fr. Wigglesworth; (7) reviewed and analyzed committee composition

   issues; (8) reviewed and analyzed issues regarding the basis to object to payments to credibly

   accused priests; (9) performed work regarding Bankruptcy Rule 2004 document requests;

   (10) prepared for and attended a hearing on October 22, 2020 on the restructuring support agreement

   motion; (11) reviewed and analyzed issues regarding post-petition interest; (12) reviewed and

   analyzed a motion regarding formation of a new committee (13) reviewed and analyzed issues

   concerning a potential response to the motion regarding formation of a new committee;

   (14) reviewed and analyzed a proposed settlement agreement regarding its potential effect on Plan

   alternatives; (15) reviewed and analyzed confidentiality issues; (16) attended to issues regarding a

   stipulation relating to a restructuring support agreement; (17) performed work regarding an

   opposition to motion regarding formation of new committee; (18) reviewed and analyzed the

   standard of review related to United States Trustee decisions regarding committees; (19) reviewed



   6
       This category includes a small amount of time and fees from the Hearings category.

                                                               18
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 19 of
                                           38



   and analyzed the TMI discovery requests to the Committee and United States Trustee; (20) prepared

   for and attended a status conference on the TMI motion to appoint new committee; (21) reviewed

   and analyzed litigation strategy issues regarding the TMI motion; (22) performed work regarding a

   stipulation relating to unsealing exhibits; (23) performed work regarding pro hac vice motions;

   (24) prepared for and attended a meet and confer with TMI counsel; (25) reviewed and analyzed

   attorney client privilege issues; (26) reviewed and analyzed a TMI motion to bifurcate;

   (27) reviewed and analyzed issues regarding the standard to determine adequate representation;

   (28) prepared for and attended a scheduling conference on November 13, 2020; (29) performed work

   regarding responses to TMI discovery requests; (30) reviewed and analyzed documents in response

   to TMI document requests; (31) attended to issues regarding deposition scheduling; (32) reviewed

   and analyzed issues regarding TMI’s requests for admission; (33) performed work regarding

   scheduling orders; (34) reviewed and analyzed documents and pleadings in preparation for

   depositions; (35) reviewed and analyzed issues regarding depositions of Committee members;

   (36) reviewed and analyzed privilege issues regarding to depositions; (37) prepared for and attended

   the deposition of Kevin Debrovo; (38) prepared for and attended the deposition of James Adams;

   (39) reviewed and analyzed issues regarding adjournment of depositions until emergency hearing;

   (40) reviewed and analyzed issues regarding assertion of committee privilege; (41) reviewed and

   analyzed the Debtor’s and TMI’s motions to compel discovery and performed work regarding

   oppositions; (42) reviewed and analyzed a motion to sell property and reservation of rights issues;

   (43) prepared for and attended a hearing on December 4, 2020 regarding the emergency motions of

   the Debtor and TMI and request to limit depositions; (44) reviewed and analyzed issues regarding

   TMI’s breach of duties; (45) reviewed and analyzed issues regarding a privilege log; (46) prepared

   for and attended a continued hearing on December 7, 2020 regarding the TMI motion to compel;



                                                    19
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 20 of
                                           38



   (47) reviewed and analyzed proofs of claim regarding potential qualified creditors to serve on the

   Committee; (48) attended to issues regarding hearing transcripts; (49) prepared for and attended the

   Jackie Berheolt deposition; (50) performed work regarding an opposition brief, and proposed exhibit

   and witness lists in the TMI matter; (51) reviewed and analyzed the exhibit and witness lists of TMI

   and considered objection issues; (52) reviewed and analyzed the UST opposition to TMI motion;

   (53) reviewed and analyzed witness strategy issues for TMI evidentiary hearing; (54) reviewed and

   analyzed the Debtor’s objection to discovery requests; (55) attended to issues regarding joint

   exhibits, witness lists and allocation of time; (56) reviewed and analyzed a motion to quash

   subpoenas and TMI opposition; (57) reviewed and analyzed the Debtor’s response to TMI motion;

   (58) attended to issues regarding a request for status conference; (59) performed work regarding

   preparation for examination and cross-examination of witnesses; (60) prepared for and attended a

   hearing on December 15, 2020 on the motion to quash and status conference; (61) reviewed and

   analyzed a TMI reply brief; (62) reviewed and analyzed issues regarding the use of depositions in

   lieu of live testimony; (63) performed work regarding exhibit binders and an opening statement;

   (64) reviewed and analyzed the Debtor’s response to document requests; (65) prepared for and

   attended a December 17, 2020 fee hearing and continued trial on the TMI motion to reconstitute the

   committee; (66) performed work regarding a meet and confer analysis chart regarding the Debtor’s

   responses and objections to Bankruptcy Rule 2004 document requests; (67) performed work

   regarding a post-hearing brief; (68) reviewed and analyzed depositions and other documents for

   underlying information regarding Debtor records; (69) reviewed and analyzed real property

   valuation issues; (70) reviewed and analyzed strategy issues regarding a meet and confer on

   Bankruptcy Rule 2004 issues; (71) prepared for and participated in a telephonic meet and confer on

   January 7, 2021; (72) reviewed and analyzed a protective order regarding requirements for discovery



                                                     20
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 21 of
                                           38



   purposes; (73) reviewed and analyzed documents produced by the Debtor on January 8, 2021;

   (74) maintained and updated a chart of documents produced by the Debtor; (75) performed work

   regarding a revised Bankruptcy Rule 2004 motion for production of documents and related exhibits

   and declarations; (76) reviewed and analyzed issues regarding insurance policies; (77) reviewed and

   analyzed the Debtor’s opposition to expedited hearing on Bankruptcy Rule 2004 motion;

   (78) reviewed and analyzed issues regarding the employment of real estate appraisers; (79) reviewed

   and analyzed an Annual Report; (80) reviewed and analyzed an updated insurance summary;

   (81) reviewed and analyzed the Debtor’s opposition to Bankruptcy Rule 2004 motion and related

   exhibits; (82) reviewed and analyzed mediation issues and performed work regarding a spreadsheet;

   (83) performed work regarding a reply in support of Bankruptcy Rule 2004 motion directed to the

   Debtor; (84) reviewed and analyzed dockets and Plan and Disclosure Statement issues relating to

   mediation issues; (85) performed work relating to an order regarding abuse claim access; (86)

   performed work regarding a Bankruptcy Rule 2004 motion directed to insurance companies; (87)

   reviewed and analyzed strategy issues relating to insurance discovery; (88) reviewed and analyzed

   issues regarding a Bankruptcy Rule 2004 motion directed to Archdiocese of New Orleans Indemnity,

   Inc.; (89) reviewed and analyzed issues regarding financial databases; (90) reviewed and analyzed

   documents that the Debtor produced on February 28, 2021; (91) reviewed and analyzed issues

   regarding real property disclosures; (92) reviewed and analyzed issues regarding an updated real

   estate list; (93) reviewed and analyzed issues regarding personal property valuations; (94) reviewed

   and analyzed issues regarding Belvedere; (95) reviewed and analyzed the Debtor’s objections and

   responses dated March 12, 2021 and performed work regarding a motion to compel; (96) prepared

   for and attended a telephonic court hearing on March 18, 2021; (97) prepared for and attended a

   telephonic meet and confer on March 19, 2021 regarding the motion to compel; (98) performed work



                                                    21
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 22 of
                                           38



   regarding a motion to modify mediation; (99) attended to issues regarding a potential partial

   resolution of motion to compel issues; (100) reviewed and analyzed issues regarding claims access

   and insurance records; and (101) corresponded and conferred regarding bankruptcy litigation issues.

           29.      The Firm expended 510.30 hours of professional time on services in this category.

   The Firm’s professional fees in this category total $351,424.50.

   C.      Case Administration

           30.      This category includes work related to administering the cases in an efficient manner.

   During the Application Period, the Firm, among other things: (1) reviewed and analyzed pleadings

   filed by the Indenture Trustee; (2) maintained a memorandum of critical dates; (3) maintained

   document control; (4) attended to notice issues; (5) reviewed and analyzed fee issues; (6) performed

   work regarding a memoranda summarizing case proceedings; (7) performed work regarding a

   creditor website; (8) reviewed and analyzed issues regarding amended Schedules and Statements; (9)

   attended to media issues; and (10) conferred and corresponded regarding case administration issues.

           31.      The Firm expended 30.80 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $15,284.50.

   D.      Claims Administration/Objection

           32.      This category includes work related to claims administration and claims objection

   issues. During the Application Period, the Firm, among other things: (1) reviewed and analyzed

   issues regarding lists of perpetrators against whom civil cases or criminal charges have been filed,

   and performed work regarding a Committee website; (2) performed research regarding actions

   against the Debtor, priests and other personnel and institutions, and performed work regarding a

   spreadsheet; (3) reviewed and analyzed a bar date order and notices; (4) reviewed and analyzed ad

   copy and publication information; (5) attended to issues regarding letters to Catholic households; (6)



                                                      22
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 23 of
                                           38



   reviewed and analyzed sexual abuse notice issues and performed work regarding Bar Date Notices;

   (7) reviewed and analyzed the Debtor’s proposed changes to forms of ads and notices of bar dates;

   (8) prepared memoranda regarding bar date ads, notices of bar date and bar date publication

   programs; (9) reviewed and analyzed information concerning additional perpetrators; (10) performed

   work regarding an updated bar date spreadsheet; (11) reviewed and analyzed claim review issues;

   (12) reviewed and redacted survivor claims; (13) reviewed and analyzed issues regarding duplicate

   claims; (14) reviewed and analyzed the bar date order relating to release of information regarding

   claims; (15) reviewed and analyzed claims and potential defense issues; (16) reviewed and analyzed

   statute of limitations issues; (17) reviewed and analyzed prescription issues; (18) reviewed and

   analyzed issues regarding renunciation of limitations period and acknowledgment of claims; and

   (19) corresponded and conferred regarding claim issues.

           33.      The Firm expended 159.10 hours of professional time on services in this category.

   The Firm’s professional fees in this category total $82,153.00.

   E.      Compensation of Professionals

           34.      This category includes work related to compensation of the Firm’s professionals.

   During the Application Period, the Firm, among other things: (1) performed work regarding the

   Firm’s monthly fee statements; (2) performed work regarding the Firm’s First interim fee

   application; (3) attended to notice issues; and (4) corresponded and conferred regarding

   compensation issues.

           35.      The Firm expended 73.00 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $44,382.50.




                                                     23
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 24 of
                                           38



   F.      Compensation of Professionals/Others

           36.      This category includes work related to compensation of professionals, other than the

   Firm. During the Application Period, the Firm, among other things: (1) reviewed and analyzed

   complex case procedures regarding first interim fee requests; (2) performed work regarding the

   Kinsella Media First interim fee application; (3) performed work regarding the Kinsella Media and

   BRG monthly statements; and (4) corresponded and conferred regarding compensation issues.

           37.      The Firm expended 13.70 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $7,516.00.

   G.      Fee/Employment Application

           38.      This category includes work related to professional fee and employment applications

   issues. During the Application Period, the Firm, among other things: (1) reviewed and analyzed

   United States Trustee comments regarding fee applications; (2) performed work regarding the Firm’s

   monthly fee statements; (3) attended to issues regarding the Kinsella Media, Jones Walker and BRG

   fee statements; (4) reviewed and analyzed ordinary course professionals issues; (5) prepared for and

   attended a fee application hearing on December 17, 2020; (6) performed work regarding the

   application to employ Zobrio; (7) performed work regarding the Firm’s Second quarterly fee

   application; and (8) corresponded and conferred regarding fee and employment issues relating to

   professionals.

           39.      The Firm expended 52.20 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $31,293.50.

   H.      General Creditors Committee

           40.      This category includes work related to general Committee issues. During the

   Application Period, the Firm, among other things: (1) reviewed and analyzed issues regarding



                                                     24
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 25 of
                                           38



   Bankruptcy Rule 2004 discovery; (2) reviewed and analyzed bar date issues; (3) maintained a work-

   in-progress memorandum; (4) prepared for and met with the Committee regarding case status and

   strategy issues; (5) reviewed and analyzed relief from stay issues; (6) attended to issues regarding a

   restructuring support agreement motion; (7) prepared for and met with State Court Counsel

   regarding case status and strategy issues; (8) reviewed and analyzed issues regarding pending

   motions; (9) reviewed and analyzed issues regarding reorganization principles; (10) reviewed and

   analyzed valuation issues; (11) attended to claims review issues; (12) reviewed and analyzed statute

   of limitations issues; (13) reviewed and analyzed mediation issues; (14) reviewed and analyzed

   channeling injunction issues; (15) reviewed and analyzed committee formation issues; (16)

   reviewed and analyzed fee payment issues; (17) reviewed and analyzed property sale and listing

   agreement issues; (18) reviewed and analyzed TMI discovery issues; (19) reviewed and analyzed

   Plan timing issues; (20) reviewed and analyzed issues regarding mediator candidates; (21) reviewed

   and analyzed the order and opinion on the TMI motion for additional committee; and (22)

   corresponded and conferred regarding Committee issues.

           41.      The Firm expended 108.20 hours of professional time on services in this category.

   The Firm’s professional fees in this category total $75,740.00.

   I.      Hearings

           42.      This category includes work related to attending hearings. During the Application

   Period, the Firm attended a conference in chambers and a hearing regarding claims access.

           43.      The Firm expended 1.30 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $910.00.




                                                     25
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 26 of
                                           38



   J.        Insurance Coverage

             44.    This category includes work related to insurance issues. During the Application

   Period, the Firm, among other things: (1) reviewed and analyzed a coverage chart and issues

   regarding an insurance motion and document requests; (2) performed work regarding a Bankruptcy

   Rule 2004 motion directed to the Archdiocese of New Orleans Indemnity, Inc.; (3) reviewed and

   analyzed produced insurance documents; (4) prepared for and attended an in camera hearing on

   February 22, 2021 regarding insurance issues; and (5) conferred and corresponded regarding

   insurance issues.

             45.    The Firm expended 24.70 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $16,810.00.

   K.        Mediation

             46.    This category includes work related to mediation issues. During the Application

   Period, the Firm, among other things, reviewed and analyzed, and conferred, regarding mediation

   issues.

             47.    The Firm expended 2.0 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $1,400.00.

   L.        Plan and Disclosure Statement

             48.    This category includes work related to Plan and Disclosure Statement issues. During

   the Application Period, the Firm, among other things: (1) reviewed and analyzed issues regarding

   child protection measures to be included in the Plan; (2) reviewed and analyzed a motion to extend

   the exclusivity periods, and performed work regarding a response to such motion; (3) reviewed and

   analyzed confidentiality issues; and (4) corresponded and conferred regarding Plan and Disclosure

   Statement issues.



                                                     26
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 27 of
                                           38



           49.      The Firm expended 4.20 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $2,940.00.

   M.      Retention of Professionals/Other

           50.      This category includes work related to issues regarding the retention of professionals,

   other than the Firm. During the Application Period, the Firm, among other things, preformed work

   regarding the retention of Zobrio as computer consultants to BRG.

           51.      The Firm expended 1.90 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $1,330.00.

   N.      Stay Litigation

           52.      Time billed to this category relates to the automatic stay and relief from stay motions.

   During the Application Period, the Firm, among other things: (1) reviewed and analyzed a relief

   from stay motion and performed work regarding an opposition; (2) reviewed and analyzed stay

   violation issues; and (3) conferred regarding stay issues.

           53.      The Firm expended 2.00 hours of professional time on services in this category. The

   Firm’s professional fees in this category total $1,376.00.

                 VII.    ACTUAL AND NECESSARY EXPENSES INCURRED BY PSZJ

           54.      As summarized below, PSZJ has incurred a total of $14,452.25 in expenses on behalf

   of the Committee during the Application Period. PSZJ customarily charges $0.10 per page for

   photocopying expenses. PSZJ’s photocopying machines automatically record the number of copies

   made when the person that is doing the copying enters the client’s account number into a device

   attached to the photocopier. PSZJ summarizes each client’s photocopying charges on a daily basis.

           55.      PSZJ charges $1.00 per page for out-going facsimile transmissions. There is no

   additional charge for long distance telephone calls on faxes. The charge for outgoing facsimile



                                                       27
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 28 of
                                           38



   transmissions reflects PSZJ’s calculation of the actual costs incurred by PSZJ for the machines,

   supplies and extra labor expenses associated with sending telecopies and is reasonable in relation to

   the amount charged by outside vendors who provide similar services. PSZJ does not charge the

   Committee for the receipt of faxes in this case.

            56.     With respect to providers of on-line legal research services (e.g., LEXIS and

   Westlaw), PSZJ charges the standard usage rates these providers charge for computerized legal

   research. PSZJ bills its clients the actual amounts charged by such services, with no premium. Any

   volume discount received by PSZJ is passed on to the client.

            57.     PSZJ believes that the foregoing rates are the market rates that the majority of law

   firms charge clients for such services. In addition, PSZJ believes that such charges are in accordance

   with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s Statement of

   Principles, dated January 12, 1995, regarding billing for disbursements and other charges.

            58.     The Firm’s specific expenses are outlined below:

                                Expense Category                                           Amount

  Attorney Service                                                                                  $112.00

  Bloomberg                                                                                      $1,728.88

  Conference Call                                                                                    $84.43

  Federal Express                                                                                   $106.43

  Filing Fee                                                                                         $41.00

  Lexis/Nexis-Legal Research                                                                        $434.30

  Outside Services                                                                               $1,500.00

  Pacer – Court Research                                                                            $277.40

  Postage                                                                                            $92.85




                                                       28
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 29 of
                                           38



  Reproduction Expense                                                                           $1,027.60

  Reproduction/Scan Copy                                                                         $1,170.00

  Research                                                                                       $1,651.00

  Transcript                                                                                     $6,226.36

  TOTAL                                                                                         $14,452.25



           59.      The Firm requests that the Court grant it reimbursement for $14,452.25 in

   reimbursable expenses it incurred on the Committee’s behalf during the Application Period.

                                  VIII. VOLUNTARY REDUCTIONS

           60.      For purposes of this Application, the Firm made certain voluntary reductions from the

   award sought as explained above. The Firm’s reduction in its standard rates resulted in a

   $296,359.50 reduction in its fees. Further, the Firm took additional voluntary reductions that totaled

   $5,965.00, for a total of $302,324.50 in voluntary reductions taken by the Firm. The Firm believes

   that these reductions are appropriate and reasonable.




                                                     29
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 30 of
                                           38



                  IX.      STATEMENT IN COMPLIANCE WITH RULE 2016 OF THE
                           FEDERAL RULES OF BANKRUPTCY PROCEDURE

           61.      As more fully described in the Retention Application, the Committee agreed to retain

   the Firm as their counsel and to compensate the Firm on an hourly basis in accordance with the

   Firm’s retention application, plus reimbursement of the actual and necessary expenses that the Firm

   incurred in connection with the Bankruptcy Case. All compensation for services rendered, and

   reimbursement for expenses incurred, are subject to this Court’s approval in accordance with the

   Retention Order, Bankruptcy Code §§ 330 and 331, the Federal Rules of Bankruptcy Procedure (the

   “Bankruptcy Rules”), the Local Bankruptcy Rules of the Eastern District of Louisiana (the “Local

   Bankruptcy Rules”), and other procedures that this Court may fix. No entity has promised to

   compensate the Firm for any services rendered, or reimburse it for expenses incurred, in connection

   with this case except as this Court may approve.

           62.      No agreement or understanding exists between the Firm and any other entity for the

   sharing of any compensation or reimbursement (i) that the Firm may receive for services rendered in,

   or in connection with, this Bankruptcy Case or (ii) that such other entity has already received or may

   receive for services that entity rendered in, or in connection with this Bankruptcy Case, except that

   the Firm will share any compensation or reimbursement it receives in connection with this

   Bankruptcy Case with its members, partners, associates, and other Firm employees (as originally

   disclosed in the Retention Application).

           63.      As of today’s date, the Firm has received $281,388.43 from the Debtor on its Fifth,

   Sixth, and Seventh Monthly Fee Statements.

   O.      THE REQUESTED COMPENSATION SHOULD BE ALLOWED

           64.      Section 330 provides that a court may award a professional employed under 11 U.S.C

   § 328 “reasonable compensation for actual, necessary services rendered . . . and reimbursement for


                                                      30
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 31 of
                                           38



   actual, necessary expenses.” See 11 U.S.C. Section 330(a)(1). Section 330 also sets forth the

   criteria for the award of such compensation and reimbursement:

           In determining the amount of reasonable compensation to be awarded . . . , the court
           should consider the nature, the extent, and the value of such services, taking into
           account all relevant factors, including –

                    (A)         the time spent on such services;

                    (B)         the rates charged for such services;

                    (C)         whether the services were necessary to the administration of, or beneficial at
                                the time at which the service was rendered toward the completion of, a case
                                under this title;

                    (D)         whether the services were performed within a reasonable amount of time
                                commensurate with the complexity, importance, and nature of the problem,
                                issue, or task addressed;

                    (E)         with respect to a professional person, whether the person is board certified or
                                otherwise has demonstrated skill and experience in the bankruptcy field; and

                    (F)         whether the compensation is reasonable based on the customary compensation
                                charged by comparably skilled practitioners in cases other than cases under
                                this title.

                                11 U.S.C. § 330(a)(3).

           65.      Here, PSZJ respectfully submits that the services for which it seeks compensation in

   this Application were, at the time rendered, believed to be necessary for, beneficial to, and in the

   best interests of, the Committee. The services rendered by PSZJ were consistently performed in a

   timely manner commensurate with the complexity, importance, and nature of the issues involved.

           66.      PSZJ has a reputation for its expertise and experience in financial and bankruptcy

   reorganizations and restructurings and as noted above, the compensation is reasonably based on

   customary compensation charged by other practitioners in non-bankruptcy cases. Based on an

   application of the above factors and its compliance with the UST Guidelines, PSZJ respectfully

   submits that the compensation requested herein is reasonable in light of the nature, extent and value



                                                           31
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 32 of
                                           38



   of such services to the Committee and, accordingly, that approval of the compensation sought herein

   is warranted.

           67.      Section 330 of the Bankruptcy Code authorizes the Court to award the Firm

   reasonable compensation for its actual and necessary legal services rendered and reimbursement of

   actual and necessary expenses incurred in the rendering of those legal services as counsel to the

   Committee in this case. Bankruptcy Code § 330(a)(1) provides as follows:

           (a)(1) After notice to the parties in interest and the United States Trustee and a hearing,
           and subject to sections 326, 328, and 329, the court may award to a trustee, a consumer
           privacy ombudsman appointed under section 332, an examiner, an ombudsman appointed
           under section 333, or a professional person employed under section 327 or 1103—

                   (A)   reasonable compensation for actual, necessary services rendered by the
           trustee, examiner, ombudsman, professional person, or attorney and by any
           paraprofessional person employed by any such person; and

                    (B)         reimbursement for actual, necessary expenses.

   11 U.S.C. § 330(a)(1).

           68.      This Application substantiates the total amount the Firm seeks for fees and expenses

   in accordance with this Court’s standards applied to fee applications. The factors that courts in this

   jurisdiction consider when making a discretionary award of reasonable attorneys’ fees and

   reimbursable expenses were originally described in Johnson v. Georgia Highway Express, Inc., 488

   F.2d 714, 717-19 (5th Cir. 1974) (the “Johnson Factors”). The Fifth Circuit has applied the Johnson

   Factors to the determination of awards of attorneys’ fees and expenses in bankruptcy cases. In re

   First Colonial Corp. of Am., 544 F.2d 1291 (5th Cir. 1977), cert. denied 431 U.S. 904 (1977). Many

   of these Johnson Factors have now been codified at Bankruptcy Code § 330(a)(3). 11 U.S.C. §

   330(a)(3).

           69.      The Johnson Factors are summarized as follows: (1) the time and labor required; (2)

   the novelty and difficulty of the questions presented; (3) the skill required to perform the legal



                                                          32
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 33 of
                                           38



   services; (4) the preclusion of other employment by the attorneys due to acceptance of the

   bankruptcy case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time

   limitations imposed by the client or circumstances; (8) the amounts involved and the results

   obtained; (9) the experience, reputation and ability of the attorneys; (10) the “undesirability” of the

   case; (11) the nature and length of the professional relationship with the client; and (12) awards in

   similar cases.7 Based upon the services described in this Application, the Firm respectfully

   represents that it has fully satisfied the standards prescribed by the Johnson Factors.

   The Time and Labor Required

              70.      Firm attorneys and paraprofessionals, in the performance of legal services, expended

   1,004.20 hours during the Application Period for a total fee of $642,955.50.8 Taking into account

   the Firms’ voluntary reductions, the blended hourly rate is therefore $640.26/hour. The names of the

   professionals who worked on this case during the Application Period appear in the Invoices and on

   the cover sheet attached to this Application. The Firm submits that the time and labor these

   professionals expended in the Bankruptcy Case are appropriate and reasonable and that this Johnson

   Factor supports the Firm’s requested award. Further, the amount of time multiplied by a reduced,

   and reasonable, fee suggests that the fee award is appropriate in this Circuit under the “lodestar”

   doctrine.




   7
     The factors enunciated in Johnson have been adopted by four other courts of appeals. See Boston & Maine Corp. v. Sheehan,
   Phinney, Bass & Green, 778 F.2d 890, 896 (1st Cir. 1985); Harman v. Levin, 772 F.2d 1151, 1152-53 (4th Cir. 1985); Mann
   v. McCombs, 751 F.2d 286, 287-88 (8th Cir. 1984); Yermakov v. Fitzsimmons, 718 F.2d 1465, 1471 (9th Cir. 1983).
   8
       This takes into account the Firm’s voluntary reductions.


                                                                  33
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 34 of
                                           38



   The Novelty and Difficulty of the Questions Presented

           71.      This Bankruptcy Case presents many novel and difficult questions. Addressing these

   questions have necessitated considerable legal expertise. In light of these considerations, this

   Johnson Factor strongly favors awarding the Firm the fees and expenses it has requested.

   The Skill Required to Perform the Services

           72.      Representing the Committee in this Bankruptcy Case required considerable skill and

   expertise in bankruptcy issues. The Firm has considerable experience in complex bankruptcy

   matters. Further, the Firm has represented numerous creditors’ committees in cases with abuse

   claims, and has extensive experience in cases involving dioceses and archdioceses of the Catholic

   Church, and thus has a unique understanding of the structure and history of that institution and its

   sub-entities, and of the nature of its assets. Applicant submits that this expertise is also relevant as a

   factor suggesting a fee award under Local Rule 2016-1 (A)(13). The Firm employed attorneys and

   staff persons of varying levels of skill and expertise to efficiently resolve the issues in this case. The

   Firm strived to limit the number of attorneys who worked on this case and to use the most

   appropriate attorney or staff person for any given task. For this reason, the compensation the Firm is

   requesting for the services rendered by its attorneys and staff persons compares favorably to the

   compensation awarded in other bankruptcy cases of a similar size and complexity. This factor

   therefore supports the award the Firm has requested.

   Preclusion of Other Employment Due to Acceptance of the Case

           73.      The Firm has not declined any representation solely because it served as counsel for

   the Committee in this Bankruptcy Case. Nonetheless, the Firm did shift certain resources from

   matters involving other clients to address issues arising in this case. In particular, some matters

   during the Application Period involved disputes with the Debtor that involved discovery and



                                                       34
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 35 of
                                           38



   contested evidentiary hearings, and included many tasks that had to be performed on an expedited

   bases. For this reason, this factor favors granting the award the Firm has sought.

   The Customary Fee

           74.      The Firm computed the amount of compensation it seeks in this Application

   according to the rates the Firm previously disclosed in the Retention Application. The Firm also

   maintained detailed time and disbursement records for all legal services for which it seeks

   compensation. The rates charged for the Firm’s legal services in this case are comparable to other

   similar-situated firms. These rates also reflect substantial voluntary reductions of $302,324.50,

   which are a product of the voluntary reductions discussed above. Thus, the blended hourly rate on

   this matter of $640.26 /hour is reasonable and reflects market rates for legal services in Chapter 11

   bankruptcy cases of this size and complexity. Similarly, the amounts sought for the reimbursement

   of expenses reflect the prevailing rates for expense reimbursement by law firms similar in size and

   reputation to the Firm.

   Whether the Fee is Fixed or Contingent

           75.      The Firm’s fees for services rendered in this Bankruptcy Case are based on its hourly

   rates, subject in all respects to this Court’s approval. The Firm has not requested any contingent fee

   in this Bankruptcy Case.

   Time Limitations Imposed by the Client or Other Circumstances

           76.      The Firm has had to respond to tight time-constraints arising in this Bankruptcy Case.

   Matters often arose throughout the Application Period that required the Firm’s immediate attention.

   Again, the exigent nature of these matters demanded that the Firm’s professionals respond on very

   short notice to complicated and developing events as they unfolded. This imposed serious time

   demands on the Firm’s personnel and required them to devote considerable legal resources to these



                                                      35
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 36 of
                                           38



   matters. Taken together, these considerations suggest that this Johnson Factor supports the fee

   award requested.

   The Amount Involved and the Results Obtained

           77.      The Invoices summarize the individual tasks that Firm personnel performed during

   the Application Period as well as the amounts charged for those tasks. The total fees the Firm seeks

   to approve in this Application are $642,955.50. This figure is commensurate with the Firm’s

   achievements. This Johnson Factor strongly supports the fee award requested.

   The Experience, Reputation, and Ability of the Attorneys

           78.      The Firm’s attorneys have significant experience in bankruptcy and other areas of the

   law, possess a high level of expertise, and have an excellent reputation in the business and legal

   communities. In particular, the Firm’s bankruptcy attorneys have appeared in bankruptcy cases

   throughout the United States and have provided services to secured creditors, unsecured creditors,

   creditors’ committees, and debtors-in-possession. The quality of the Firm’s services is consistently

   high. In addition, the Firm’s attorneys also speak and write on various legal topics throughout the

   country. As mentioned, the Firm has considerable expertise in cases, such as this one, involving

   numerous abuse claims and sub-entities of the Catholic Church. The substantial experience,

   reputation, and ability of the Firm’s attorneys working on this Bankruptcy Case favor granting the

   Firm the fee award it seeks.

   The “Undesirability” of the Bankruptcy Case

           79.      From the Firm’s perspective, serving as counsel to the Committee in this Bankruptcy

   Case was not undesirable. However, bankruptcy cases involved abuse claims and religious entities

   can involve intensive and hard-fought disputes, for example, regarding the claims process and the

   recovery and liquidation of assets. These concerns mean that any law firm deciding to represent the



                                                      36
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 37 of
                                           38



   Committee could face potential fee risk and other uncertainties. This factor therefore favors granting

   the Firm the award it has requested.

   The Nature and Length of the Professional Relationship with the Client

            80.     The Firm has no prior professional relationship with the Committee, which was only

   formed after this case began. However, members of the Firm have worked in similar matters,

   including coordinating issues with State Court counsel, thus making the representation of the

   Committee more efficient. For this reason, this Johnson Factor supports granting the Firm its fee

   award in this case.

   Awards in Similar Cases

            81.     The fee award the Firm seeks compares favorably to awards granted in other

   bankruptcy cases with a size and complexity similar to this case, including cases in the Fifth Circuit.

   In light of these considerations, this last Johnson Factor also supports granting the Firm its award.

            82.     In conclusion, the Johnson Factors favor granting the Firm the fee and expense award

   it seeks.

                                   XI.      RESERVATION OF RIGHTS

            83.     It is possible that some professional time expended or expenses incurred by PSZJ are

   not reflected in this Application. PSZJ reserves the right to file a supplemental fee application to

   submit additional fees and expenses not previously included in the Application, or to include such

   time and costs in a future fee application.

                                         XII.    NO PRIOR REQUEST

            84.     No prior application for the relief requested herein has been made to this or any other

   court.




                                                       37
   DOCS_LA:336999.5 05067/002
Case 20-10846 Doc 842 Filed 04/29/21 Entered 04/29/21 19:57:57 Main Document Page 38 of
                                           38



                                           XIII. CONCLUSION

           WHEREFORE, PSZJ respectfully requests that this Court enter an order (i) awarding PSZJ

   an interim allowance of fees for the Application Period in the amount of $642,955.50; (ii) awarding

   PSZJ reimbursement for actual and necessary expenses incurred in the amount of $14,452.25;

   (iii) authorizing and directing the Debtor to pay such allowed fees and costs, less amounts previously

   submitted; and (iv) granting such other or additional relief as is just and proper.

    Dated: April 29, 2021                                  Respectfully submitted,

                                                           By: /s/ Linda F. Cantor
                                                           James I. Stang (CA Bar No. 94435)
                                                           Linda F. Cantor (CA Bar No. 153762)
                                                           Pachulski Stang Ziehl & Jones LLP
                                                           10100 Santa Monica Blvd., Suite 1300
                                                           Los Angeles, CA 90067
                                                           Telephone: (310) 277-6910
                                                           Facsimile: (310) 201-0760
                                                           Email: jstang@pszjlaw.com
                                                                   lcantor@pszjlaw.com

                                                           Co-Counsel to the Official Committee of Unsecured
                                                           Creditors




                                                      38
   DOCS_LA:336999.5 05067/002
